88 F.3d 1278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.McDONNELL DOUGLAS CORPORATION, Appellant,v.NATIONAL AERONAUTICS AND SPACE ADMINISTRATION.And consolidated cases.
No. 95-5288.
United States Court of Appeals, District of Columbia Circuit.
April 1, 1996.

Before:  BUCKLEY, WILLIAMS, and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the suggestion of mootness and the response thereto, it is


2
ORDERED, on the court's own motion, that Nos. 95-5288 and 95-5289 be dismissed as moot in light of the withdrawal of the Freedom of Information Act request at issue.   The briefing schedule and notice of argument date filed February 24, 1996 shall remain in effect as to Nos. 95-5290 and 95-5319.   It is


3
FURTHER ORDERED that the order filed October 5, 1995, consolidating Nos. 95-5288 and 95-5289 with Nos. 95-5290 and 95-5319, be vacated.   It is


4
FURTHER ORDERED that the district court's order filed June 30, 1995 be vacated and the case remanded to the district court with instructions to dismiss the complaint as moot.  See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 115 S.Ct. 386 (1994);  United States v. Munsingwear, 340 U.S. 36, 39 (1950).


5
The Clerk is directed to withhold issuance of the mandate in Nos. 95-5288 and 95-5289 until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.